Exhibit 10.1

Rhys Hughes

16 Goldcrest Close

Bingham

Nottingham

NG13 8QQ

 

1 October 2016

 

 

Variation to terms and conditions of employment

 

 

Reference is made to your Service Agreement with Interflora Holdings Limited
(the “Company”) dated 8 February 2005 (as amended, the “Service
Agreement”).  This letter confirms the amendments to the Agreement with effect
from the date of this letter. 

 

In addition to your role as President of the Company, effective 1 October 2016
you will also assume a Global Floral Strategy role for FTD Companies, Inc.
(“FTD”).  Also effective on 1 October 2016 you will no longer serve in the role
as President, Global Consumer Floral.  As such, you will continue to have two
roles going forward and will remain employed by the Company under the terms of
the Service Agreement.  The Global Floral Strategy role will also report
directly to FTD’s President and Chief Executive Officer.  This additional role
will require you to travel to FTD’s offices in both Downers Grove and San Diego
from time to time.

 

Clause 3 of the Service Agreement sets out the scope of your employment and we
have agreed that this should include you assuming the additional Global Floral
Strategy role on behalf of FTD in the US.  Clause 4.2 of the Service Agreement
does envisage you travelling outside of the UK and accords with the new
arrangement that we have agreed.

 

The only other variation to the Service Agreement is that your salary is to be
changed to £192,268 with effect from 1 October 2016.  Your bonus target will
remain at 100% of your salary.  In conjunction with this change, it will be
recommended to the board of directors of FTD that your annual RSU grant
(typically made in March) be 10,000 RSUs.

 

Your other benefits that have been agreed with you under the Service Agreement
and subsequently will remain in place.  I can also confirm that your holiday
entitlement will be increased to 30 days per year, in line with the new
Interflora annual leave policy. This increase will commence from the new holiday
year 1st November 2016.Just for the avoidance of any doubt, your employment with
the Company will continue to be subject to a six-month notice period from either
party, as set out in the Service Agreement.

 

Capitalised terms in this letter not otherwise defined herein will have the
meaning set out in the Service Agreement.  Other than as set out above, all
other terms of the Service Agreement will remain in effect.

 







--------------------------------------------------------------------------------

 



Please sign a copy of this letter and return it to my attention to indicate your
acceptance of this variation to the Service Agreement.

 

Yours sincerely

 

 

 /s/ Sian Fell

 

Sian Fell – Head of Human Resources

 

For and on behalf of Interflora Holdings Limited

 

 

 

_________________________________________________________________________

I confirm that I have read and understood the terms of this letter and agree to
the variation to the Service Agreement.

 

 

 

 

Signed: 

/s/ Rhys Hughes

   Date:  1 October 2016

 

Rhys Hughes

 

 

 

 

Acknowledged:

 

 

 

 

FTD Companies, Inc.

 

By: 

/s/ Robert Apatoff

 

Name: 

Robert Apatoff

 

Title: 

President and Chief Executive Officer

 



--------------------------------------------------------------------------------